Citation Nr: 0030618	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-11 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1971 to 
April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In that decision the RO continued a disability rating 
of 10 percent for hypertension from May 1991.  The veteran 
perfected an appeal of the March 1999 rating decision.

The current award is less than the maximum evaluation 
available and consequently the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's diastolic pressure is not predominantly 110 
or more and his systolic pressure is not predominantly 200 or 
more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(1997 & 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records indicates 
that in December 1984, the veteran had blood pressure 
readings of 163/122, 147/111, 135/99, 147/95, and 142/87.  In 
June 1988 the veteran's blood pressure reading was 120/80.  
In August 1988, the veteran's blood pressure reading was 
120/90.  

In January 1989, the veteran had complaints of high blood 
pressure.  At that time, the veteran's blood pressure reading 
was 158/108.  In February 1989, the veteran had morning blood 
pressure readings of 142/98, 128/85, and 136/98 and afternoon 
blood pressure readings of 140/98, 140/100, 130/90, 138/98, 
and 134/98.  Health records from December 1989 showed a blood 
pressure reading of 142/90 and 120/80.  

A February 1990 health record showed a blood pressure reading 
of 164/110.  

An April 1990 medical record showed a provisional diagnosis 
for high blood pressure and the veteran had a blood pressure 
reading of 140/102.  An April 1990 screening note of acute 
medical care indicated that the veteran had a blood pressure 
reading of 130/90 in the right arm and 126/100 in the left 
arm.  A May 1990 screening note of medical care noted a blood 
pressure reading of 120/90 in the left arm and 126/98 in the 
right arm.  An additional screening note of acute medical 
care dated in July 1990 showed a blood pressure reading of 
148/100.  Service medical records from November to December 
1990 showed blood pressure readings of 130/92 and 130/82.  

During a March 1991 report of medical history, the veteran 
reported having high blood pressure.  A March 1991 report of 
medical examination undertaken in connection with the 
veteran's retirement from military service showed a blood 
pressure reading of 140/90.  

During VA neurologic examination in September 1991, the 
veteran reported being diagnosed with hypertension in 1988.  

In an August 1992 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
disability evaluation, effective May 1, 1991.

VA clinical records from November and December 1992 show 
blood pressure readings of 130/80 and 130/90.  VA clinical 
records from January to May 1993 show blood pressure readings 
of 140/100, 140/112, 140/100, 150/108, 142/100, 160/108, and 
130/100.  A VA clinical record from November 1993 shows a 
blood pressure reading of 140/100.  

Additional VA clinical records from March and August 1994 
show blood pressure readings of 125/77 and 136/88.  VA 
clinical records from February and July 1995 show blood 
pressure readings of 114/76 and 130/90.  VA clinical records 
from January, July, and December 1996 show blood pressure 
readings of 128/88, 132/84, and 126/82.  VA clinical records 
from June 1997 show a blood pressure reading of 117/77.  

Private medical records from August 1997 show a blood 
pressure reading of 120/85.  

A VA clinical record from January 1998 show a blood pressure 
reading of 142/83.  

During a May 1998 private medical evaluation the veteran 
reported that he began to suffer from hypertension in 1983.  
The veteran reported suffering from symptoms of sluggishness, 
feeling rundown, and an inability to work.  Diagnosis was 
essential hypertension and the subjective factors were in the 
form of sluggishness and feeling rundown. 

A November 1998 statement from a private physician indicates 
that the veteran's blood pressure reading was 148/98 on 
August 19, 1998 and 152/96 on November 11, 1998.  The 
veteran's elevated blood pressure was attributed to stress 
and back pain.  

During a May 1999 VA examination, the veteran reported that 
his head was splitting and he was very tense.  The veteran's 
blood pressure reading was 172/108.  

In a June 1999 statement, the veteran's wife reported that in 
May 1999 the veteran was admitted to the emergency room with 
headaches and hypertension with four blood pressure readings 
that ranged from 167/103 to 177/105.  

I. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected hypertension.  See Jones v. Brown, 7 Vet. App. 134 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the schedular criteria for evaluation of 
the cardiovascular system were changed effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOGCPREC 11-97.  Thus, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria to 
determine which version is most favorable to the veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated. 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

III.  Analysis

During the veteran's most recent VA examination, he reported 
that his head was splitting and he was very tense.  At that 
time, the veteran's blood pressure reading was 172/108.

The criteria for a 20 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which requires diastolic pressure of 
predominantly 110 or more under both the new and the old 
criteria, or systolic pressure predominantly 200 or more, 
under the new criteria, are not met.  As demonstrated above, 
the most recent diastolic blood pressure reading was 108 and 
clearly below 110.  The veteran has not been found to have a 
systolic pressure of 200 or more on any VA examination or 
private medical examination.  

Although the veteran's argument as to the merits of an 
increased evaluation due to the severity of his hypertension 
is noted, it is not substantiated in view of the evidence of 
record and the applicable diagnostic criteria.  The 
appellant, as a lay person without medical knowledge is not 
competent to offer opinions or to make such conclusions 
regarding the nature of his symptoms or the severity of the 
underlying disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay persons are not competent 
to offer medical opinions).

Based upon the competent evidence of record, the Board finds 
the veteran's hypertension under either the current or prior 
rating criteria warrants no more than a 10 percent disability 
rating.  Medical evidence demonstrates that the disorder is 
presently controlled by medication.  The preponderance of the 
evidence is against the veteran's claim.

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.




		
	A. BRYANT 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


